DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannuksela (US 2021/0194946).

	As per claim 1, Hannuksela discloses a method of processing visual media data, comprising:
	 performing a conversion between visual media data and a visual media file that includes one or more tracks that store one or more bitstreams of the visual media data according to a format rule (¶ 65);
	 wherein the visual media file includes a base track that references one or more subpicture tracks, and wherein the format rule specifies an order of non-VCL (video coding layer) NAL (network abstraction layer) units in a sample of the base track in reconstructing a video unit from the sample of the base track and samples in the one or more subpicture tracks (¶ 51, 70, 71, and 271).  
	As per claim 2, Hannuksela discloses the method of claim 1, wherein the format rule specifies the order of the non-VCL NAL units regardless of a presence of a picture header NAL unit in the sample (¶ 170 and 171).
	As per claim 3, Hannuksela discloses the method of claim 1, wherein the format rule specifies at least some of the non-VCL NAL units in the sample of the base track to be placed in the video unit before or after NAL units in the one or more subpicture track (¶ 163). 
	As per claim 4, Hannuksela discloses the method of claim 3, wherein the format rule further specifies that, in case that there is a set of one or more non-VCL NAL unit in the sample that has a NAL unit type that is equal to EOS_NUT, EOB_NUT, SUFFIX_APS_NUT, SUFFIX_SEI_NUT, FD_NUT, RSV_NVCL_27, UNSPEC_30, or UNSPEC_31, NAL units in the sample up to and excluding a first NAL unit of the set of the one or more non-VCL NAL units are placed in the video unit before the NAL units in the one or more subpicture tracks (¶ 163).
	As per claim 5, Hannuksela discloses the method of claim 3, wherein the format rule further specifies that, in case that there is no non-VCL NAL unit in the sample that has a NAL unit type that is equal to EOS_NUT, EOB_NUT, SUFFIX_APS_NUT, SUFFIX_SEI_NUT, FD_NUT, RSV_NVCL_27, UNSPEC_30, or UNSPEC_31, all NAL units in the sample are placed in the video unit before the NAL units in the one or more subpicture tracks (¶ 163).  
	As per claim 6, Hannuksela discloses the method of claim 3, wherein is the format rule further specifies that, in case that there is at least one non-VCL NAL unit in the sample that has a NAL unit type that is equal to EOS_NUT, EOB_NUT, SUFFIX_APS_NUT, SUFFIX_SEI_NUT, FD_NUT, RSV_NVCL_27, UNSPEC_30, or UNSPEC_31, all NAL units in the sample are placed in the video unit after the NAL units in the one or more subpicture tracks (¶ 163).  
	As per claim 7, Hannuksela discloses the method of claim 1, wherein the format rule further specifies to disallow an inclusion of access unit level or picture-level non-video coding layer network abstraction layer units in the one or more subpicture tracks (¶ 163).  
	As per claim 8, Hannuksela discloses the method of claim 7, wherein the disallowed units include a NAL unit corresponding to access unit delimiter (AUD) NAL unit, decoding capability information (DCI) NAL unit, operating point information (OPI) NAL unit, a video parameter set (VPS) NAL unit, a sequence parameter set (SPS) NAL unit, a picture parameter set (PPS) NAL unit, picture header (PH) NAL unit, end of sequence (EOS) NAL unit, EOB (end of bitstream) NAL unit, or a supplemental enhancement information (SEI) NAL unit containing access unit level of picture-level SEI messages only (¶ 163).  
	As per claim 9, Hannuksela discloses the method of claim 8, wherein the format rule further specifies that all NAL units in the samples of the one or subpicture tracks are added to the video unit in reconstructing the video unit from the sample of the base track and the samples in the one or more subpicture tracks ().  
	As per claim 10, Hannuksela discloses the method of claim 1, wherein the visual media data is processed by a versatile video coding (VVC), and the one or more tracks are VVC tracks (¶ 123 and 124).
	As per claim 11, Hannuksela discloses the method of claim 1, wherein the conversion comprises generating the visual media file and storing the one or more bitstreams to the visual media file according to the format rule (¶ 251).  
	As per claim 12, Hannuksela discloses the method of claim 1, wherein the conversion comprises parsing the visual media file according to the format rule to reconstruct the one or more bitstreams (¶ 251).
	Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
	Regarding claim 14, arguments analogous to those presented for claim 2 are applicable for claim 14.
	Regarding claim 15, arguments analogous to those presented for claim 3 are applicable for claim 15.
	Regarding claim 16, arguments analogous to those presented for claim 4 are applicable for claim 16.
	Regarding claim 17, arguments analogous to those presented for claim 5 are applicable for claim 17.
	Regarding claim 18, arguments analogous to those presented for claim 6 are applicable for claim 18.
	Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
	Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487